WALLACE, JUDGE:
Ranson Bailey Ward filed this claim against the respondent in the amount of $255.42 for damages to the 1979 Chevrolet Chevelle automobile owned by the claimant and his wife.
Testimony revealed that the automobile was titled in the names of Ranson Bailey Ward and Debra Dawn Ward. The Court, on its own motion, amended the claim to include Debra Dawn Ward as an additional claimant.
At approximately 11:00 a.m. on April 2, 1981, claimant Ranson Bailey Ward was driving the automobile southerly on W.Va. Route 61 between Montgomery and Oak Hill, West Virginia, at 40-45 miles per hour. He stated that the weather conditions were “beautiful, sunny and nice” and the road conditions were “excellent.” A pickup truck was proceeding northerly in the opposite lane of the highway. There were no vehicles in front of or behind Mr. Ward. As the two vehicles passed, the Ward automobile struck a hole on the right-hand side of the road about eight inches inside the white exterior line. The right front and rear tires burst and the rims were damaged.
Every user of the highways travels thereon at his own risk. The State does not and cannot assure him a safe journey. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable for damages caused by road defects of this type, the claimant must prove that the respondent *75had actual or constructive knowledge of the existence of the defect and a reasonable amount of time to take suitable corrective action. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). Since the claimant did not meet that burden of proof, this claim is disallowed.
Claim disallowed.